Case 2:20-cv-02798-DOC-PD Document 19 Filed 06/09/21 Page 1 of 1 Page ID #:1255



   1

   2                                                        JS-6
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JOSE DE JESUS CARDENAS,                 Case No. CV 20-2798-DOC (PD)
  12                     Petitioner,
                                               JUDGMENT
  13         v.
  14   GEORGE JAIME,
  15                     Respondent.
  16
  17        Pursuant to the Court’s Order Accepting the Report and
       Recommendation of United States Magistrate Judge,
  18
            IT IS ADJUDGED that the Petition is dismissed with prejudice.
  19
  20
  21   DATED: June 9, 2021
  22
                                         ______________________________________
  23
                                         DAVID O. CARTER
  24                                     UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
